People v Cintron (2016 NY Slip Op 06983)





People v Cintron


2016 NY Slip Op 06983


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Acosta, J.P., Renwick, Saxe, Feinman, Kahn, JJ.


2047 5877/13

[*1]The People of the State of New York, Respondent, —
vJovanny Cintron, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jessica Olive of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Ronald Zweibel, J. At plea; Daniel P. FitzGerald, J. At sentencing), rendered on or about December 18, 2014,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED:
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.